Citation Nr: 0430969	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  04-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  The veteran voiced 
disagreement in August 2003 and a Statement of the Case was 
issued in May 2004.  The following month, the veteran filed a 
request for an extension to file his substantive appeal, 
which the RO granted.  See 38 C.F.R. § 20.303 (2004).  The 
veteran perfected his appeal in August 2004.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's August 2004 substantive appeal form reflects 
that he requested a hearing at the RO before a Veterans Law 
Judge (VLJ), formerly known as a Member of the Board.  This 
type of hearing often is referred to as a Travel Board 
hearing.  As a Travel Board hearing has not been scheduled, a 
remand is in order.  See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a Travel Board hearing, then 
this should be documented in the record.  
Also, if he fails to report for the 
scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




